per curiam:
Decretamos la suspensión indefinida de va-rios abogados, quienes no han satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico y han ignorado nuestros repetidos requerimientos al orde-narles mostrar causa por la cual no debían ser suspendidos del ejercicio de la profesión legal por razón de tal incumpli-miento de ley. Ley Núm. 75 de 2 de julio de 1987, según enmendada, 4 L.P.R.A. see. 2001 et seq., y Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. sees. 771-783). Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados de Puerto Rico, 682 F. Supp. 674 (D.P.R. 1988), confirmada por el Tribunal de Apelaciones para el Primer Circuito, 917 F.2d 620 (1er Cir. 1990).
Tomando en consideración su renuencia injustificada a satisfacer el pago de la cuota de colegiación (In re Vega González, 116 D.P.R. 379, 381 (1985); Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); In re Duprey Maese, 120 D.P.R. 565 (1988)), y su indiferencia en responder a las órdenes de este Tribunal, lo cual —de por sí— conlleva la imposición de sanciones disciplinarias severas (In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992)), se decreta la sus-pensión indefinida del ejercicio de la abogacía y de la nota-ría en esta jurisdicción a los abogados siguientes:
Carmen Álvarez de Cintrón
Luis A.' Catoni Antonetti
Efraín Matos Vargas
Roberto Rexach Chandri

Se ordena al Alguacil General que, con carácter priori-tario, se incaute de la obra notarial de los Ledos. Carmen 
*445
Álvarez de Cintrón, Luis A. Catoni Antonetti y Roberto Rexach Chandri.


Se dictará sentencia de conformidad.